UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2220


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00433-RAJ-LRL)


Submitted: April 15, 2019                                         Decided: May 1, 2019


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek appeals the district court’s order dismissing her civil action

for failure to state a claim under 28 U.S.C. § 1915(e)(2) (2012). * On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Matousek’s informal briefs and other documents filed on appeal do not challenge the

bases for the district court’s disposition, Matousek has forfeited appellate review of the

court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we grant Matousek’s motion to seal medical and

personal information, deny her petition for initial hearing en banc, and affirm the district

court’s judgment.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
         Although the district court dismissed the action without prejudice, the court’s
order is final and appealable under Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 623 (4th Cir. 2015), and Martin v. Duffy, 858 F.3d 239, 247 (4th Cir. 2017).


                                             2